Citation Nr: 1033140	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  98-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for eczema, claimed as an 
undiagnosed skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to March 
1974, from July 1974 to July 1976, and from January 1991 to 
December 1991, including service in Southwest Asia during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified before the undersigned in a central office 
hearing which was conducted in January 2006.

The issue on appeal was previously before the Board in March 2006 
and August 2009 when it was remanded both times for additional 
evidentiary development.  


FINDING OF FACT

The preponderance of the competent medical evidence provides 
known diagnoses for the Veteran's reported skin symptomatology; 
there is no competent medical evidence of record which links a 
currently existing skin disorder to the Veteran's active duty 
service on a direct basis.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
February 2004 and April 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to warrant 
entitlement to service connection for a skin disorder on a direct 
basis and as due to an undiagnosed illness.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete notification 
of the appellant's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claim 
decided herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in April 2006 and was provided with notice of the types 
of evidence necessary to establish a disability rating and/or the 
effective date in April 2006.  The appellant's status as a 
Veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the opinions included in the report of the 
October 2009 VA examination are more than adequate, as they are 
predicated on a full reading of the evidence in the Veteran's 
claims file.  The opinions consider all of the pertinent evidence 
of record, to include the Veteran's self-reported medical history 
and VA and private medical records.  The opinions are supported 
by rationales.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Service connection criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any 
particular disability, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  The Veteran served in South West Asia from 
October 1990 to April 1991 and qualifies as a Persian Gulf 
veteran.

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B).  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing itching in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report that he has 
itching skin.  However, he is not competent to diagnose the cause 
of the symptomatology nor is he competent to link the cause of 
the symptomatology to his active duty service as such assessments 
are not simple in nature.  See Jandreau; see also Woehlaert.



Factual background

Clinical examination of the Veteran's skin which was conducted in 
June 1974 did not reveal any pathology.  

In August 1974, during the Veteran's first period of active duty 
service, he sought treatment for crab lice.  He complained at 
that time of an itch in the groin.  

In September 1974, the Veteran sought treatment for sores on his 
penis.  The assessment was resolving herpes.

Clinical examination of the Veteran's skin which was conducted in 
June 1976 did not reveal any pathology.  

Clinical examination of the Veteran's skin which was conducted in 
October 1980 did not reveal any pathology.  

The Veteran completed a Report of Medical History in May 1991, 
wherein he denied having or ever having had skin diseases.  
Physical examination revealed tattoos but no skin pathology.  

In November 1991, the Veteran denied having or ever having had 
skin diseases.  Physical examination revealed tattoos but no skin 
pathology.  However, on a Southwest Asia Demobilization Medical 
Evaluation dated the same month, the Veteran reported that he had 
a rash, skin infection or sores.  The document was annotated to 
indicate that the Veteran had partially resolved jock itch which 
was spreading.  

At the time of an August 1993 VA general medical examination, 
physical examination of the Veteran's skin was negative.  

In June 1994, the Veteran sought treatment for a tick bite.  

Clinical evaluation of the Veteran's skin which was conducted in 
November 1994 was determined to be normal with the exception of 
tattoos.  

In April 1995, the Veteran submitted a claim, in pertinent part, 
for a skin disorder due to an undiagnosed illness.  He reported 
he experienced a skin rash which comes and goes.  

A VA skin examination was conducted in February 1997.  The 
Veteran reported he had had a recurring itchy rash on his truck 
and extremities which recurred about four times per year and 
usually lasted for a few weeks.  He denied having any prior 
evaluation or treatment.  Within several weeks his wife and 
children developed a similar rash.  The Veteran denied any 
environmental factors such as temperature or seasonal changes 
which affected the severity of the symptoms.  The itching was of 
moderate severity.  Physical examination revealed a few scattered 
fresh and healing excoriations on the ankles and forearms.  The 
remainder of the examination of the cutaneous surface including 
the face, neck, trunk and extremities did not reveal any primary 
lesions.  The diagnoses were chronic recurrent 
pruritis/dermatitis with a questioned etiology of scabies and 
rule out underlying systemic condition causing pruritis.  

Another VA skin examination was conducted in July 1997.  The 
Veteran reported a history of waxing and waning rashes which had 
been present for five or six years with positive pruritis.  The 
symptoms were worse in the summer but also appeared during the 
winter.  The location was reported as the extremities, face and 
ears.  There were no precipitating factors.  The pruritis lasted 
20 to 30 minutes and then dissipated.  There was no history of 
total body pruritis and no history of continuous pruritis.  
Physical examination revealed faint, pink, ill defined, very thin 
plaque on the right volar forearm.  The diagnosis was mild 
eczema.  It was noted that the current and past history and 
dermatologic examinations were consistent with eczema.  

A private clinical record dated in December 1997 reveals the 
Veteran complained of skin problems since his service in the 
Persian Gulf.  Physical examination of the skin was normal.  The 
probable diagnosis was dermatitis of an unknown etiology.  

In April 1998, the Veteran complained of a red, itchy rash which 
had been present on various body parts.  The symptoms were 
intermittent, lasting a few hours, and began five years prior.  
The diagnosis written on the treatment record is illegible.   In 
February 1999, the Veteran again complained of an intermittent 
rash present on various body areas.  In December 1999, the 
Veteran again reported an itchy rash.  

A VA clinical record dated in February 2000 revealed that 
physical examination demonstrated no rashes were present.  

In October 2000, the Veteran's mother, spouse, and children wrote 
that they had observed the Veteran to have problems with rashes.  

A VA clinical record dated in November 2000 reveals the Veteran 
recalled he has had an intermittent skin rash on his face since 
April 2000 and increasingly dry and tender skin on his hands and 
arms.  The author noted the rash on the face looked like acne and 
the dry patches on the hands were predominantly on the knuckles.  

In February 2001, the Veteran reported problems with a rash on 
the face and trunk.  

The Veteran testified before the undersigned in January 2006 that 
he was stationed in Kuwait and Saudi Arabia during the Gulf War.  
He did not provide any other pertinent testimony regarding his 
skin claim.  

On VA skin examination in September 2006, the Veteran reported 
that he had experienced an itchy, bumpy rash on his face, arms 
and hands on a daily basis that resolved spontaneously without 
any medication for the last five years.  He reported that the 
rash did not occur after heat or cold exposure, changes or use of 
personal product application or the use of soaps.  He denied any 
skin problems during active duty.  He reported his hands broke 
out in the winter with cracking between the fingers which 
improved in the summer.  He denied having any systemic symptoms.  
Physical examination revealed mild xerosis which was diffuse 
throughout.  The scalp, trunk and face were clear.  Physical 
examination of the hands revealed hyperkeratotic plaques on the 
palmar surfaces and along the digits but there was no interdigit 
scale, cracks or flakes.  The nails appeared normal.  There was 
no acne, hyperhydrosis or alopecia noted.  A dermography was 
performed and the Veteran had a mild type response to the 
dermography.  The diagnoses were xerosis, seborrheic dermatitis 
and hand eczema/dermatitis.  The examiner found that xerosis also 
known as dry skin and seborrheic dermatitis by history were 
unlikely to be due to military service.  The hand 
eczema/dermatitis usually was caused by increased dry 
skin/xerosis and dry, cold weather conditions and was not likely 
due to military service.  

The most recent VA examination of the Veteran's skin for 
compensation and pension purposes occurred in October 2009.  The 
examiner, who also conducted the September 2006 VA examination 
was tasked with providing rationales for why the skin disorders 
diagnosed in September 2006 were not etiologically linked to the 
Veteran's active duty service.  The Veteran reported that he had 
an all over itchy body rash which started in the military in 
approximately 1995.  He alleged that he lived in trailers while 
in Saudi Arabia which had become infected with fleas and he was 
badly bitten.  He developed a rash which was treated with a cream 
and some powder and the rash completely went away.  After his 
discharge, he developed other rashes which looked like red bumps 
like large mosquito bites.  He hands broke out mostly in the 
winter months with burning and painful cracks and fissures across 
the knuckles and sometimes across the palmar surfaces of his 
hands.  He reported his hand dermatitis began after his time in 
the military.  He reported he informed health care professionals 
of his dandruff while in the service and was told to use over-the 
counter Head and Shoulders shampoo.  The Veteran indicated that 
he occasionally had sores on his penis from sexual intercourse on 
a too frequent basis  or when it got very warm outside.  He 
denied prodromal symptoms prior to getting the legions and 
rashes.  Physical examination of the skin revealed mild, diffuse 
xerosis.  The scalp was clear and there was no scale or flaking 
noted.  The hands, on the palmar surface, were mildly xerotic 
with flaking.  Across the knuckles in both hands there was slight 
scale but there were no fissures or cracking.  The penis was 
clear without lesions or ulcers.  The nails, fingers and toes 
appeared normal.  There was no evidence of a macular, popular 
rash and there were no wheals or urticarial markings on the trunk 
and extremities.  The diagnoses were tick bite history and 
history of lice infestation, history of "HFC" lesions, xerosis, 
seborrheic dermatitis, and hand dermatitis.  

The examiner then provided rationales for why she found the skin 
disorders were not etiologically linked to the Veteran's active 
duty service.  The examiner noted the Veteran was treated for 
tick bites while in the military as well as for a lice 
infestation.  She noted there was no evidence of a tick bite or 
lice infestation at the time of the examination.  The examiner 
opined that the most likely cause of the Veteran's itchy skin is 
dry skin and therefore it was unlikely that the in-service tick 
bite or the lice infestation the Veteran experienced while in the 
military was the cause of the itching he experienced at the time 
of the examination.  With regard to the "HFC" the examiner 
noted that there was no evidence of a lesion on the penis at the 
time of the examination.  The examiner noted that the Veteran 
complained of penile lesions secondary to intercourse or hot 
weather and denied prodromal symptoms that appeared prior to the 
HFC lesions.  Based on this, the examiner opined that the lesions 
the Veteran is experiencing now are very unlikely HFC.  Therefore 
it is unlikely that the penile lesion that the Veteran 
experienced during active duty were related to the penile lesions 
he was treated for during active duty.  The examiner opined that 
xerosis was unlikely caused by the infestation of lice or the 
tick bite and likely due to the lack of moisturization of the 
skin.  Therefore, the xerosis was unlikely due to military 
service.  The examiner noted the Veteran claimed to have 
seborrheic dermatitis in the military but she could not find any 
evidence to support this allegation.  Therefore the examiner was 
unable to state whether or not the current seborrheic dermatitis 
was related to military service.  
The examiner noted the Veteran reported his hand 
eczema/dermatitis did not occur during military service and 
therefore opined it is not associated with his time in the 
military and it is unlikely that the military caused his hand 
dermatitis.  

In a November 2009 statement, the Veteran reported that he still 
experienced rashes approximately twice per week every week.  He 
only consulted a physician when the rashes were very bad.  

Analysis

Initially, the Board notes that the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf War 
and is a Persian Gulf Veteran.

The Board finds that service connection is not warranted for a 
skin disorder on the basis of an undiagnosed illness.  The 
preponderance of the competent medical evidence of record 
demonstrates that the skin symptomatology reported by the Veteran 
has been linked to know diagnoses including xerosis, seborrheic 
dermatitis and hand dermatitis.  The private clinical record 
dated in December 1997 which includes an assessment of dermatitis 
of an unknown etiology is insufficient upon which to base a grant 
of service connection for an undiagnosed illness.  The health 
care professional did diagnose a known skin disorder, dermatitis, 
he was merely unable to determine the etiology.  All the other 
health care professional who have examined the Veteran for skin 
problems have attribute the reported symptomatology to known 
diagnoses.  The only evidence of record which indicates that the 
Veteran currently experiences a skin disorder that is due to an 
undiagnosed illness is the Veteran's own allegations and some lay 
statements from the Veteran's mother, spouse and children.  While 
the Veteran is competent to report on symptomatology he 
experienced, and the authors are competent to report on 
symptomatology they observed, they are not competent to provide a 
diagnosis for this symptomatology.  The issue involved is not a 
simple medical question.  Furthermore, the Veteran's own opinions 
and those of the authors of the lay statements are outweighed by 
the competent medical evidence of record which provides known 
diagnoses for the symptoms he reported he experienced.  Competent 
medical evidence is more probative than competent lay evidence 
with regard to determining a diagnosis for a medical disorder.  

The Board finds that service connection is not warranted for a 
skin disorder on a direct basis.  No health care professional has 
provided any opinion indicating that the Veteran currently 
experiences a skin disorder which was etiologically linked to his 
active duty service.  The December 1997 private clinical record 
includes a diagnosis of dermatitis of an unknown etiology.  This 
evidence is insufficient upon which to base a grant of service 
connection for a skin disorder as it does not link the dermatitis 
to the Veteran's active duty service on a direct basis.  The only 
evidence of record which indicates that the Veteran currently 
experiences a skin disorder that is directly due to military 
service is the Veteran's own allegations and some lay statements 
from the Veteran's mother, spouse and children.  While the 
Veteran is competent to report on symptomatology he experienced, 
and the authors are competent to report on symptomatology they 
observed, they are not competent to provide a diagnosis for this 
symptomatology.  The issue involved is not a simple medical 
question.  Furthermore, the Veteran's own opinions and those of 
the authors of the lay statements are outweighed by the competent 
medical evidence of record which indicates that the Veteran does 
not have a skin disorder which is etiologically linked to his 
military service.  Competent medical evidence is more probative 
than competent lay evidence with regard to determining the 
etiology of a medical disorder.  

There is competent evidence of record which indicates that the 
Veteran does not have a skin disorder which is etiologically 
linked to his active duty service on a direct basis.  The 
examiner who conducted the September 2006 and October 2009 VA 
skin examinations either affirmatively opined that there was no 
etiological link between a currently existing skin disorder and 
the Veteran's military service (xerosis and hand dermatitis) or 
indicated that she could not provide an opinion regarding the 
etiology (seborrheic dermatitis).  With regard to the seborrheic 
dermatitis, the Board notes the examiner acknowledged the 
Veteran's reported symptomatology in service but found no 
evidence to support his claim.  Based on this, she was unable to 
provide an etiology opinion for the seborrheic dermatitis.  The 
Board interprets this statement to indicate that the examiner 
could not provide an opinion without resort to speculation.  
Service connection cannot be granted based on a speculation.  The 
disability was not present at the time of the most recent VA 
examination.  

Based on the above, the Board finds the preponderance of the 
competent evidence of record demonstrates that there is no 
etiologic relationship between any currently existing skin 
disorder and the Veteran's active duty service.  Service 
connection is not warranted for a skin disorder.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


